DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of May 25, 2021, claims 1-8 are pending in the application.

Priority
In the Application Data Sheet filed May 25, 2021, applicant's claim for foreign priority is based on application 20180100492 filed in Greece on November 1, 2018.  However, paragraph [0001] of the instant specification indicates this foreign application was filed on January 11, 2018.  Additionally, Applicant has not filed a certified copy of the application 20180100492 as required by 37 CFR 1.55.

Claim Objections
Claims 3, 4, 6, and 8 are objected to because of the following informalities:  
In claim 3 at line 3 after “final” and before “is”, it is suggested to amend “PH” to “pH”.
Claim 4 has the same issue as claim 3.  It is suggested to amend “PH” at line 2 after “a” and before “of” to “pH”.
Claim 6 has the same issue as claim 3.  It is suggested to amend “PH” at line 2 after “a” to “pH”.  
Claim 8 has the same issue as claim 3.  It is suggested to amend “PH” at line 3 after “as” and before “levels” to “pH”  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the preamble of the claim recites “A method of preparing stuffed olives with double filling of vegetables, including garlic and Jalapeno pepper, preserved for at least 12 months without heat treatment to enhance the taste of all ingredients by using a percentage of olive brine in stages of the production process” at lines 1-4 of the claim.  This recitation is a statement of intended use or field of use. The body of the claim, which recites debittering, removing, washing, and preserving steps, is not commensurate in scope with the preamble as there is no mention of filling the olives with garlic and jalapeno pepper within the body of the claim.  Therefore, the scope of the claim is indefinite.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 also recites “high acidity” at line 10.  It is unclear how much acidity is needed to achieve “high acidity”.  It is uncertain how the acidity is determined or measured, and there are no limitations regarding the degree of acidity.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 further recites “preserving the olives at an end of a fermentation process for at least 24 months, …, up to a size calibration stage before a pitting process and stuffing” at lines 8-11.  It is unclear if the size calibration stage, pitting process, and stuffing are steps required to be performed in the claim.  Additionally, it is uncertain what the size calibration stage entails, exactly how this stage is carried out, if performed, and the size needed to meet the size calibration step. Therefore, the scope of the claim is indefinite.
Claim 2 recites “a simultaneous distribution of brine” at line 1, and this claim depends upon claim 1.  It is unclear what exactly is encompassed by this step and how it is performed.  It is also uncertain how this step relates to the method of claim 1 and when it is performed.  Additionally, it is uncertain what is meant by simultaneous distribution.  For example, is the brine simultaneously distributed with the olives, OR is the brine simultaneous distributed during multiple steps of the method.  Therefore, the scope of the claim is indefinite.
Claim 2 also recites “brine, consisting of 30% of a parent olive brine” at line 2.  It is unclear what exactly the brine includes.  Due to the recitation of the phrase “consisting of”, which is interpreted to exclude any ingredient not specified in the claim, it is unclear if the brine in claim 2 consists of only a parent olive brine OR if the brine comprises other ingredients in addition to the parent olive brine (30% of the brine).  See MPEP 2111.03.  Therefore, the scope of the claim is indefinite.
Claim 2 further recites “after a size sorting stage” at line 2, and this claim depends upon claim 1.  It is unclear if the size sorting stage recited in claim 2 refers to the size calibration stage in claim 1 (see lines 10-11), OR if the size sorting stage is a different, additional step.  Additionally, it is unclear if the size sorting stage is required to be performed in the claimed method and when the step occurs in the method.  Further, it is uncertain what the claimed size sorting stage entails, exactly how this stage is carried out, if performed, and the size needed to meet the size sorting step.  Therefore, the scope of the claim is indefinite.
Claim 3 recites “the brine ingredients include water, salt, citric acid, lactic acid, ascorbic acid” at lines 1-2, and this claim depends upon claims 1 and 2.  It is unclear what is encompassed by the brine component.  It is uncertain how the brine includes water, salt, citric acid, lactic acid, and ascorbic acid when the brine of claim 2 consists of 30% of a parent olive brine.  Additionally, there is no mention of a parent olive brine in claim 3 as one of the brine ingredients.  Further, it is uncertain if the brine ingredients include one or more of the listed ingredients OR all of them as there is no clear recitation of a conjunction or Markush claim language.  Therefore, the scope of the claim is indefinite.
Claim 3 also recites “the brine ingredients include … in quantities according to the maximum permitted level in certain foodstuff” at lines 1-3.  It is unclear how much of each ingredient is needed to achieve “the maximum permitted level in certain foodstuffs”.  It is unclear what is intended by “certain foodstuffs” and what is encompassed by this recitation.  Further, It is uncertain how the quantity is determined or measured, and there are no limitations regarding the specific maximum quantities of each ingredient with respect to the brine.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim 3 further recites “ a final pH is 3.60-4.00” at line 3, and this claim depends upon claims 1 and 2.  It is unclear exactly what the claimed pH refers to.  It is uncertain if the pH as claimed is the final pH of the brine, parent olive brine, or the olives.  Therefore, the scope of the claim is indefinite.
Claim 4 recites “use of preserved garlic in the brine that consists of water, salt, and citric acid” at lines 1-2, and this claim depends upon claims 1-3.  It is unclear what is intended by the preserved garlic and exactly what the preserved garlic includes (e.g., garlic, preservatives, other ingredients, etc.).  It is also unclear how the garlic is prepared to be considered as preserved.  Additionally, it is uncertain if “the brine” in claim 4 refers to the parent olive brine described claim 1, OR the brine described in claims 2 and 3, OR if the brine of claim 4 is a different, additional component of the method.  Further, it is unclear how the preserved garlic is used in the brine and exactly how this method step is performed.  For instance, it is uncertain if the preserved garlic is simply added to the brine or homogenously mixed in with the brine.  It is also unclear how the use of the preserved garlic in the brine as recited in claim 4 relates to the presently claimed method of claim 1 and when this step is performed.  Therefore, the scope of the claim is indefinite.
Claim 4 additionally recites “a salt concentration is 19-22%” at lines 2-3.  It is unclear if the claimed salt concentration refers to the salt concentration of the preserved garlic or the brine (see line 1 of the claim).  Therefore, the scope of the claim is indefinite. 
Claim 5 recites “a garlic stuffing designed to complement a flavor balance between a taste of olive and garlic” at lines 1-2.  It is unclear what is intended by this limitation.  It is uncertain what exact design is needed for the garlic stuffing to achieve the complement of a flavor balance as claimed.  Additionally, this limitation depends solely on the subjective opinion of the person tasting the product. Further, the specification fails to provide any reasonably clear and exclusive guidance or boundaries for the design of the garlic stuffing.  Therefore, the scope of the claim is indefinite.  
Claim 5 also recites “the brine is comprised of 40% filtered parent olive brine, which is a product of the fermentation of the olives and freshwater” at lines 2-4, and this claim depends upon claims 1-4.  It is uncertain if “the brine” at line 2 of claim 5 refers to the parent olive brine described claim 1, OR the brine described in claims 2 and 3, OR the brine described in claim 4, OR if the brine of claim 5 is a different, additional component of the method.  Additionally, it is unclear if the brine is comprised of 40% filtered parent olive brine AND freshwater (i.e., freshwater added to the parent olive brine), OR if the brine is comprised of 40% filtered parent olive brine which is a product of the fermentation of the olives and freshwater (i.e., freshwater added during the fermentation of the olives to prepare the parent olive brine).  Further, it is unclear how the brine as recited in claim 5 relates to the presently claimed method of claim 1 and when it is introduced in the method.  Therefore, the scope of the claim is indefinite.
Claim 5 further recites “an acidity of the brine is adjusted” at line 4, and this claim depends upon claims 1-4.  It is uncertain if “the brine” at line 4 of claim 5 refers to the parent olive brine described claim 1, OR the brine described in claims 2 and 3, OR the brine described in claim 4, OR the brine described at line 2 of claim 5.  Additionally, it is unclear how the brine as recited in claim 5 relates to the presently claimed method of claim 1 and when it is introduced in the method.  Therefore, the scope of the claim is indefinite.
Claim 6 recites “the brine consists of water, salt, calcium chloride, and potassium metabisulfite for the preservation of the pepper” at lines 1-2, and this claim depends upon claim 1.  It is uncertain what is intended by this limitation.  It is unclear if the brine at line 1 of the claim refers to the parent olive brine described claim 1 OR if the brine of claim 6 is a different, additional component of the method.  Additionally, the recitation of “the preservation of the pepper” lacks antecedent basis as there is no mention of this step in claim 1.  Further, it is unclear exactly how the brine is used for the preservation of the pepper and exactly how this method step is performed.  For instance, it is uncertain if the pepper is simply added to the brine or homogenously mixed in with the brine.  It is also unclear how the brine for the preservation of the pepper as recited in claim 6 relates to the presently claimed method of claim 1 and when this step is performed.  Therefore, the scope of the claim is indefinite.
Claim 6 also recites “wherein a pH range is 3.1-3.6 and a salt content is 4%-6%, a concentration of sulfites derived from the pepper at this stage is up to a maximum of 100 mg/kg” at lines 2-4 of the claim.  It is unclear if the claimed pH, salt content, and concentration of sulfites refers to the contents of these components in the brine, pepper, or olive.  Therefore, the scope of the claim is indefinite.
Claim 6 further recites “such treatment enables preservation of the olives for 12 months under ambient conditions” at lines 4-5.  It is unclear what is intended by this limitation and what exactly “such treatment” entails.  For instance, it is unclear if the treatment as claimed includes treating the olives and/or pepper to the brine.  Additionally, it is uncertain exactly what is encompassed by the treatment and how the treatment is performed to enable preservation of the olives for 12 months as claimed.  Further, it is unclear how the treatment as recited in claim 6 relates to the presently claimed method of claim 1 and when this step is performed. Therefore, the scope of the claim is indefinite. 
Claim 7 recites “a new brine of the pepper consisting of 50% filtered parent olive brine derived from the fermentation process and freshwater” at lines 2-3, and this claim depends upon claims 1 and 6.  It is unclear what exactly the brine includes.  It is uncertain if the “new brine of the pepper” refers to utilizing the brine in claim 6 (see lines 1-2), which is used for the preservation of the pepper, OR if the new brine is a different, additional component of the method.  Also, due to the recitation of the phrase “consisting of”, which is interpreted to exclude any ingredient not specified in the claim, it is unclear if the brine in claim 7 consists of only a parent olive brine OR if the brine comprises other ingredients, such as the water, salt, calcium chloride, and potassium metabisulfite in the brine of claim 6 (see lines 1-2), in addition to the parent olive brine (50% of the brine).  See MPEP 2111.03.  Additionally, it is unclear if the brine consists of 50% filtered parent olive brine AND freshwater (i.e., freshwater added to the parent olive brine), OR if the brine consists of 50% filtered parent olive brine derived from the fermentation process and freshwater (i.e., freshwater added during the fermentation of the olives to prepare the parent olive brine).  Therefore, the scope of the claim is indefinite. 
Claim 7 further recites “the new brine being used to remove sulfites from the olives in a finished product” at line 4.  It is unclear how the new brine is used and exactly how this method step is performed.  For instance, it is uncertain if the brine is added to the olives and/or pepper and how the brine is applied.  Additionally, it is uncertain what is constituted by a finished product and what it includes.  Further, it is unclear how the use of the brine as recited in claim 7 relates to the presently claimed method of claims 1 and 6 and when it is introduced in the method.  Therefore, the scope of the claim is indefinite.
Claim 8 recites “applying a heat treatment of -72⁰C, for at least 3 minutes at a cold point of the olives so long as pH levels and salt content are satisfied” and this claim depends upon claims 1, 6, and 7.  It is unclear what exactly the claimed applying step entails.  For instance, it is unclear what the heat treatment is applied to (olives and/or peppers) and how this step is performed.  It is uncertain how the applying step in claim 8 relates to the presently claimed method of claims 1, 6, and 7 and when it is performed.  Additionally, it is unclear how the step is considered a heat treatment as presently claimed since the temperature is below 0⁰C (-72⁰C presently claimed).  Also, it is uncertain what is intended by a cold point, the meaning encompassed by this phrase, and when this occurs in the claimed method.  Further, it is unclear what is encompassed by “pH levels and salt content are satisfied” and the level and content needed to achieve this result.  It is also unclear what exactly “satisfied” refers to.  It is uncertain how this limitation is determined or measured, and there are no specific values or ranges provided for the pH levels and salt content. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., “Trends in Table Olive Production” (hereinafter “Gomez”) in view of Ball US 3085881 (hereinafter “Ball”).
With respect to claim 1, Gomez teaches processing olives (P87, left column and Fig. 1).
Regarding the limitation “of preparing stuffed olives with double filling of vegetables, including garlic and Jalapeno pepper, preserved for at least 12 months without heat treatment to enhance the taste of all ingredients by using a percentage of olive brine in stages of the production process” as recited at lines 1-4 of claim 1, this limitation has not been given patentable weight because the recitation occurs in the preamble, and the body of the claim, which relates to a method comprising the steps of debittering, removing, washing, and preserving the olives (see lines 4-11), does not depend on the preamble for completeness.  Further, the limitation is indefinite as described above.  Therefore, the limitation is not being considered.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of the method comprising: debittering with the immersion of the olives in lye as recited in claim 1, Gomez teaches the olives are immersed in lye to remove the bitterness of the olives (P86: 1st and 2nd paragraphs of Sec. 1; P87: left column, Fig. 1, and 3rd paragraph of Sec. 2.1; and P87-P88, Sec. 2.2).
Regarding the limitation of removing the lye from the olives as recited in claim 1, Gomez teaches the lye is removed from the olives (P88: 4th paragraph of Sec. 2.2).
Regarding the limitation of washing the olives with water to remove excess of lye as recited in claim 1, Gomez teaches washing the olives with water to eliminate the excess of lye (P87: left column and Fig 1; and P88, 4th paragraph of Sec. 2.2).
Regarding the limitation of preserving the olives at an end of a fermentation process for at least 24 months, in which the olives are preserved in their parent brine derived from the fermentation process with a high salt content of 7%-9% and high acidity, up to a size calibration stage before a pitting process and stuffing as recited in claim 1, Gomez teaches fermenting olives and preserving the olives in the fermentation brine.  The fermentation brine has a NaCl (salt) content of 5% up to 9% and high levels of acidity.  After fermentation and storage, the olives may be sorted and graded by size, pitted, and stuffed (P86: 1st and 4th paragraphs of Sec. 1; P87: left column and Fig. 1; P88: 6th paragraph of Sec. 2.2; P88-P89, Sec. 2.3; and P89: 1st and 2nd paragraphs of Sec. 2.4).  
The range of NaCl (salt) in Gomez encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Gomez does not expressly disclose preserving for at least 24 months.
Ball teaches placing olives in a salt brine to allow fermentation to take place.  This permits the olives to be kept as long as a year or more before treating (C1, L28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any portions of the disclosed ranges of storage, including the instantly claimed ranges, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Ball and Gomez similarly teach fermenting and storing olives in the brine, and Gomez teaches the olives may be kept in the brine for curing to take place (C1, L32-35).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 2, modified Gomez is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of further comprising a simultaneous distribution of brine, consisting of 30% of a parent olive brine, after a size sorting stage as recited in claim 2, Gomez teaches re-using the fermentation brine (parent brine) after the sorting and grading by size step (P89: 1st-3rd paragraphs of Sec. 2.4).
Gomez does not expressly disclose the brine consists of 30% a parent olive brine.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fermentation brine (parent brine) in the brine of Gomez through routine experimentation to obtain olives of acceptable quality.  One of ordinary skill in the art would have been motivated to do so because Gomez teaches fresh brine or re-used fermentation brine can be used and water may be added to the re-used storage liquid to obtain a high quality product (P86: 1st and 4th paragraphs of Sec. 1; P89; Sec. 2.4; and P92: 3rd paragraph of Sec. 4.2.1), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., “Trends in Table Olive Production” (hereinafter “Gomez”) in view of Ball US 3085881 (hereinafter “Ball”) as applied to claims 1 and 2 above, and further in view of Ollero Pina et al. US 4663174 (hereinafter “Ollero Pina”).
With respect to claim 3, modified Gomez is relied upon for the teaching of the method of claim 2 and has been addressed above.
Regarding the limitation of the brine ingredients include water, salt, citric acid, lactic acid, ascorbic acid in quantities according to the maximum permitted level in certain foodstuffs, wherein a final pH is 3.60 – 4.00 as recited in claim 3, Gomez teaches the brine ingredients include water, NaCl (salt), and acidifying agents, such as lactic acid, and the pH is around 4 to less than 3.5 and encompasses the presently claimed range (P86:1st and 4th paragraphs of Sec. 1; P88: last paragraph of Sec. 2.2; P88-P89: Sec. 2.3; P89: 1st-3rd paragraphs of Sec. 2.4; and P92: 3rd paragraph of Sec. 4.1 and 3rd paragraph of Sec. 4.3).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Gomez does not expressly disclose the acidifying agents also include ascorbic acid and citric acid.
Ollero Pina teaches treating olives with an acidified brine comprising water, salt, citric acid, lactic acid, and ascorbic acid (Fig. 1-3; and C4, L57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ollero Pina, to select a brine comprising acidifying agents including lactic acid as well as citric acid and ascorbic acid in the method of Gomez with the expectation of successfully preparing a functional product. One of ordinary skill in the art would have been motivated to do so because Gomez and Ollero similarly teach utilizing acidified brine in the preparation of olives, Gomez teaches the fermentation brine includes different acids that are produced during fermentation and additional acidifying agents may or may not be added (P86: 4th paragraph of Sec. 1; and P88: Sec. 2.3),  Ollero teaches acidified brines comprising citric acid, lactic acid, and ascorbic acid were known in the art before the effective filing date of the claimed invention as shown above (Fig. 1-3), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., “Trends in Table Olive Production” (hereinafter “Gomez”) in view of Ball US 3085881 (hereinafter “Ball”) and Ollero Pina et al. US 4663174 (hereinafter “Ollero Pina”) as applied to claim 3 above, and further in view of Fujita et al. JP 09-187247 (hereinafter “Fujita”) (refer to the corresponding machine translation) and Palleschi et al. US 20110217435 (hereinafter “Palleschi”).
With respect to claim 4, modified Gomez is relied upon for the teaching of the method of claim 3 and has been addressed above.
Regarding the limitation of use of preserved garlic in the brine that consists of water, salt, and citric acid, in which a pH of garlic is 4.1-4.2 and a salt concentration is 19-22% as recited in claim 4, Gomez does not expressly disclose this feature.
Fujita teaches preparing pickled garlic.  The garlic is immersed in an aqueous solution containing salt and citric acid.  The salt content of the solution is 5 to 25 wt% (Abstract; and paragraphs [0002], [0008], [0010], [0015]-[0019], and [0023]-[0025]).
Palleschi teaches a method for preserving a food item, such as root vegetables including garlic, in a pH-modifying material.  The pH-modifying material may comprise a brine solution including water, salt, and citric acid.  The pH-modifying material is added to the food, and the pH of the pH-adjusted food material is about 4 + 10% (paragraphs [0001], [0029], [0032], [0033], [0047], and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Fujita and Palleschi, to select a preserved garlic in brine in the method of Gomez with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Fujita teaches the combination of both the citric acid and saline solution has a synergistic effect in forming a pickled garlic preparation that has good taste and texture without discoloration and using the preparation in food (paragraphs [0015], [0023], and [0025]), Palleschi teaches adjusting the pH of the vegetables with the pH-modifying solution avoids discoloration of the food (paragraph [0012]), Gomez teaches preparing pickled products such as flavored olives (P86: Summary; P87: 3rd paragraph of Sec. 2; and P89: 5th paragraph of Sec. 2.4), and the simple selection of a particular flavor is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., “Trends in Table Olive Production” (hereinafter “Gomez”) in view of Ball US 3085881 (hereinafter “Ball”), Ollero Pina et al. US 4663174 (hereinafter “Ollero Pina”), Fujita et al. JP 09-187247 (hereinafter “Fujita”) (refer to the corresponding machine translation), and Palleschi et al. US 20110217435 (hereinafter “Palleschi”) as applied to claim 4 above, and further in view of Tasso’s Garlic/Jalapeno Olives (hereinafter “Tasso”).
With respect to claim 5, modified Gomez is relied upon for the teaching of the method of claim 4 and has been addressed above.
Regarding the limitation of further comprising a garlic stuffing designed to complement a flavor balance between a taste of olive and garlic as recited in claim 5, Gomez teaches stuffing the olives (P87: 3rd paragraph of Sec. 2 and Fig. 1; and P89: 1st and 3rd paragraphs of Sec. 2.4).  
However, Gomez does not expressly disclose the stuffing is garlic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any stuffing, including a garlic stuffing, in the method of Gomez with the expectation of successfully preparing an organoleptically desirable product.  One of ordinary skill in the art would have been motivated to do so because Tasso teaches garlic stuffed olives full of flavor were well known in the art before the effective filing date of the claimed invention (P1-P4), Gomez teaches the olives may be stuffed with diverse products to prepare products of outstanding quality (P87: 3rd paragraph of Sec. 2; and P89: 1st paragraph of Sec. 2.4), the simple selection of a particular stuffing is a mater of choice and does not provide a patentable feature over the prior art, said combination would amount to the use of a known element for its intended use in a known environment to accomplished entirely expected results, and it is understood that taste is a matter of choice and is the subjective opinion of the person sampling the composition (See MPEP 2173.05(b)).  There would have been a reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the limitation of in which the brine is comprised of 40% filtered parent olive brine, which is a product of the fermentation of the olives and freshwater as recited in claim 5, Gomez teaches re-using the fermentation brine (parent brine) regenerated through a membrane to produce stuffed olives (P89: 1st-3rd paragraphs of Sec. 2.4).
Gomez does not expressly disclose the brine is comprised of 40% of parent olive brine.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fermentation brine (parent brine) in the brine of Gomez through routine experimentation to obtain olives of acceptable quality.  One of ordinary skill in the art would have been motivated to do so because Gomez teaches fresh brine or re-used fermentation brine can be used and water may be added to the re-used storage liquid to obtain a high quality product (P86: 1st and 4th paragraphs of Sec. 1; P89; Sec. 2.4; and P92: 3rd paragraph of Sec. 4.2.1), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of wherein an acidity of the brine is adjusted using any one or more of a lactic acid, citric acid, or acetic acid as recited in claim 5, Gomez teaches additional acidifying agents, such as lactic acid and/or acetic acid, may be added to the brine (P86: 1st and 4th paragraphs of Sec. 1; P88: Sec. 2.3; P91: 3rd paragraph of Sec. 4.1; P92: 5th and 6th paragraphs of Sec. 4.1 and 3rd paragraph of Sec. 4.3).

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., “Trends in Table Olive Production” (hereinafter “Gomez”) in view of Ball US 3085881 (hereinafter “Ball”) as applied to claim 1 above, and further in view of Palleschi et al. US 20110217435 (hereinafter’ Palleschi”), Pires BR 200401256 (hereinafter “Pires”) (refer to the corresponding machine translation), and Davis US 20130323399 (hereinafter “Davis”).
With respect to claim 6, modified Gomez is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of wherein the brine consists of water, salt, calcium chloride, and potassium metabisulfite for the preservation of the pepper, wherein a pH is 3.1-3.6 and a salt content is 4%-6% as recited in claim 6, Gomez does not expressly disclose this feature.
Palleschi teaches the preservation of fruits and/or vegetables, such as peppers and garlic.  The fruit and/or vegetables is placed in a brine and the pH of the food is around 4 + 10%.  The brine includes water, salt, and other additives (paragraphs [0001], [0020], [0029], [0032], [0033], [0047], and [0048]).
Pires teaches a pickling brine for garlic.  The brine contains 1% to 4.5% salt and potassium metabisulfite (Abstract; P3, claim 1; and P8, L1-3).
Davis teaches placing jalapeno peppers in brine to prepare brined jalapeno peppers.  The brine includes water, salt, and calcium chloride, and the brined jalapeno peppers have a maximum pH value of 4.0  (paragraphs [0032]-[0036] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Palleschi, Pires, and Davis, to select the peppers preserved in brine in the method of Gomez with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Palleschi teaches adjusting the pH of the vegetables with the brine solution avoids discoloration of the food (paragraph [0012]), Pires teaches the preservation results in a product in good state of conservation all seasons of the year (P7, 2nd paragraph), Davis teaches the brined jalapeno peppers may be used as an ingredient and are shelf-stable (paragraphs [0036] and [0039]), Gomez teaches preparing pickled products such as flavored or stuffed olives (P86: Summary; P87: 3rd paragraph of Sec. 2; and P89: 1st and 5th paragraphs of Sec. 2.4), and the simple selection of a particular flavor or stuffing is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the limitation of a concentration of sulfites derived from the pepper at this stage is up to a maximum of 100 mg/kg, wherein such treatment enables preservation of the olives for 12 months under ambient conditions as recited in claim 6, these features would naturally occur from said method since the prior art, as shown above, positively recites all of the claimed process steps, Gomez teaches the procedures lead to obtaining olives of outstanding quality with product stability during the commercial life of the product (P89: 1st paragraph of Sec. 2.4), and these characteristics are an intended result of the claimed process, absent any clear and convincing evidence to the contrary.

With respect to claim 7, modified Gomez is relied upon for the teaching of the method of claim 6 and has been addressed above.
Regarding the limitation of preparing, before the olives are stuffed, a new brine of the pepper consisting of 50% filtered parent olive brine derived from the fermentation process and freshwater as recited in claim 7, Gomez teaches re-using the fermentation brine (parent brine) regenerated through a membrane to produce stuffed olives (P89: 1st-3rd paragraphs of Sec. 2.4).
Gomez does not expressly disclose the brine is comprised of 50% of parent olive brine.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fermentation brine (parent brine) in the brine of Gomez through routine experimentation to obtain olives of acceptable quality.  One of ordinary skill in the art would have been motivated to do so because Gomez teaches fresh brine or re-used fermentation brine can be used and water may be added to the re-used storage liquid to obtain a high quality product (P86: 1st and 4th paragraphs of Sec. 1; P89; Sec. 2.4; and P92: 3rd paragraph of Sec. 4.2.1), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of correcting the acidity by applying citric acid to the new brine as recited in claim 7, Gomez teaches additional acidifying agents may be added to the brine to correct the pH (P86: 1st and 4th paragraphs of Sec. 1; and P91: 3rd paragraph of Sec. 4.1).
However, Gomez does not expressly disclose the acidifying agent includes citric acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any acidifying agent, including citric acid, in the method of Gomez with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Palleschi teaches acidified brines comprising citric acid well known in the art before the effective filing date of the claimed invention (paragraphs [0020] and [0033]), Gomez is not limited to the particular acidifying agent (P86: 4th paragraph of Sec. 1), the simple selection of a particular acidifying agent is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to the use of a known element for its intended use in a known environment to accomplished entirely expected results.  There would have been a reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 8, modified Gomez is relied upon for the teaching of the method of claim 7 and has been addressed above.
Regarding the limitation of applying a heat treatment of -72⁰C for at least 3 minutes at a cold point of the olives so long as pH levels and salt content are satisfied as recited in claim 8, Gomez teaches olives reach the proper physiochemical characteristics (uniform levels of NaCl and acidity) and are subjected to a heat treatment (P86: 1st paragraph of Sec. 1; and P89: Section 2.4).
Gomez does not expressly disclose the claimed temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the heat treatment temperature in the method of Gomez with the expectation of successfully preparing a high quality product (P89: Sec. 2.4).  One of ordinary skill in the art would have been motivated to do so because Gomez teaches reaching a value of lethality with the thermal treatment to assure proper preservation (P89: 2nd paragraph of Sec. 2.4), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Gomez also does not expressly disclose the claimed duration of the heat treatment of at least 3 minutes.
Palleschi teaches preservation of food items and subjecting the food to a heat treatment for a duration of about 1 minute to about 20 minutes (paragraphs [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed heat treatment duration, including the instantly claimed range, from the range disclosed in the prior art references with the expectation of successfully preparing a high quality product (Gomez-P89: Sec. 2.4).  One of ordinary skill in the art would have been motivated to do so because Gomez and Palleschi similarly teach preservation of foodstuff, Palleschi teaches the food items are processed to preserve them against spoilage and harmful microorganisms and enzymes (paragraph [0023]), and Gomez teaches reaching a value of lethality with the thermal treatment to assure proper preservation (P89: 2nd paragraph of Sec. 2.4).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793